Citation Nr: 0712345	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to service connection for residuals of 
pulmonary emboli.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to May 2002.  

This appeal arises from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant in her May 2003 notice of disagreement limited 
the issues on appeal to those on the title page.  38 C.F.R. 
§§ 20.200, 20. 201 (2006).  

The issue of service connection for GERD is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pulmonary embolus was first diagnosed after service, and 
no competent evidence links its development to service.  

2.  GERD was first noted in service.  

3.  Post service medical evidence continues to reflect the 
presence of GERD.  


CONCLUSIONS OF LAW

The criteria for service connection for residuals of 
pulmonary emboli have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

GERD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PULMONARY EMBOLISM

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant filed her claim for service connection in 
September 2002.  The RO sent the appellant a letter in 
September 2002 which informed her of the evidence necessary 
to support a grant of service connection.  The letter did not 
inform her of VA's duty to assist in developing the claim or 
in obtaining evidence.  

Although the appellant was not properly notified as required, 
a review of the claims folder indicates there would be no 
benefit to the veteran in remanding the claim for any 
additional notice.  

The claims folder includes the appellant's service medical 
records, the private records of treatment and diagnosis of a 
pulmonary embolism, and a competent medical opinion 
addressing the issue of the etiology of her pulmonary 
embolus.  Clearly, there has been extensive factual 
development and the veteran herself indicated she had no 
additional evidence to submit.  Likewise, she has been 
represented by a Service Organization since 2004.  Based on 
this, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless error.  See also, 
Valiao v. Principi, 17 Vet. App. 229 (2003).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2006).  

Factual Background and Analysis.  At service entrance in May 
1997 no abnormality of the lungs or vascular system was 
noted.  Service medical records document that the appellant 
had a miscarriage in July 1999.  A medical history taken in 
January 2000 indicates the appellant did not have a history 
of blood clots in the lungs or legs.  Subsequently, in May 
2001 the appellant gave birth to her daughter.  The labor and 
delivery summary dated in May 2001 indicates she had an 
epidural.  From May to November 2001, service medical records 
document the veteran had Depo Provera injections every three 
months for purposes of contraception.  January 2002 service 
medical records indicate she requested that the Depo Provera 
injections be stopped and that she begin taking oral 
contraception pills.  On service separation examination in 
February 2002 no abnormalities of the vascular system or 
lungs were noted.  

A July 2002 Discharge Summary from Shands Hospital reveals 
the veteran complained of shortness of breath and 
lightheadedness and was taken to the emergency room at 
Flagler Hospital in St. Augustine.  A spiral CT scan revealed 
bilateral pulmonary emboli.  The appellant was then 
transferred to Shands Hospital, and treated with 
anticoagulants.  

An Emergency transport request dated July 4, 2002 lists a 
diagnosis of pulmonary emboli of etiology unknown.  

Subsequently, the appellant was followed for treatment at 
Shands Hospital.  An August 19, 2003 record includes an 
impression of pulmonary embolus likely secondary to birth 
control pills.  

The appellant submitted an article from Wikipedia which lists 
the circumstantial risk factors for developing a pulmonary 
embolus.  They include immobilization after surgery or 
trauma, use of oral contraceptives, obesity, pregnancy, and 
cancer.  She also submitted an article from Medline Plus 
which listed prolonged bed rest or inactivity, oral 
contraceptive use, surgery (especially pelvic surgery), 
childbirth, massive trauma, burns, cancer, stroke, heart 
attack, heart surgery, and fractures of the hips or femur as 
risk factors for developing pulmonary emboli.  

The appellant appeared and gave testimony before the 
undersigned Veterans Law Judge at a videoconference in 
November 2006.  She testified she had complications from 
child birth in service which included developing pain in her 
groin area.  She asserted that the pulmonary emboli in July 
2002 were caused by complications of child birth in service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As to element number one, there is some question as to 
whether the veteran has any current residuals of pulmonary 
emboli.  The recent records of treatment indicate that she is 
no longer required to taken anticoagulant therapy.  The only 
restriction is that she has been instructed not to take any 
type of oral or injectable Depo Provera contraception.  In 
August 2003, her physician found she did not require life-
time anticoagulation since her hypercoagulable workup was 
negative.  

Moreover, there is no competent evidence of record linking 
any current residual of a pulmonary embolism first shown 
after service, to any event in service.  The only pieces of 
evidence of record attempting to provide such a link are the 
statements of the veteran and the articles she has submitted.  
The appellant has not presented any evidence which indicates 
she is qualified by education, experience or training to 
render a medical opinion.  38 C.F.R. § 3.159(a)(1) and (2) 
(2006).  For that reason her statement and testimony linking 
her pulmonary emboli to service are of no probative value.  

The articles submitted by the appellant do not provide 
statements specific to her claim as to provide a basis for 
finding a nexus between any event in service, including in-
service use of oral contraception, and the post service 
pulmonary emboli.  In view of this, a basis upon which to 
grant service connection for residuals of pulmonary emboli 
has not been presented.  

GASTROESOPHAGEAL REFLUX DISEASE

Since the Board is granting this benefit, a discussion of 
VA's various duties to assist and provide certain notices to 
the veteran as to this claim is unnecessary.  

As previously set forth, to establish service connection for 
a claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A review of the record reflects that no abnormality of the 
abdomen or visceral was noted at service entrance in May 
1997.  November 2001 service medical records reveal the 
veteran reported having symptoms of heartburn for six months.  
The symptoms increased at night.  She had occasional 
hoarseness and pharyngeal discomfort with transient 
improvement of her symptoms with Tums.  The assessment was 
GERD with ? laryngeal involvement.  Zantac was prescribed.  

At her videoconference hearing in November 2006, the 
appellant testified her symptoms of a burning sensation began 
in service.  She stated she had continuing treatment.  (T-
3,4,5,6,7).  

July 2002 records from Shands Hospital indicate the appellant 
reported taking occasional Ranitidine, and records from the 
Naval Hospital in Jacksonville in 2002 reveal the veteran's 
outpatient medications included Ranitidine (Zantac) which had 
been filled in May 2002.  December 2002 records noted flare 
ups of reflux.  Severe GERD was diagnosed and noted as 
improved with a combination of Acidex and Zantac.  

Given the evidence reflecting the onset of GERD in service, 
together with the evidence showing the presence of the 
disability following service, a basis upon which to establish 
service connection has been presented.  Accordingly, service 
connection for GERD is granted.  


ORDER

Service connection for residuals of pulmonary embolus is 
denied.  

Service connection for gastroesophageal reflux disease is 
granted.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


